Citation Nr: 1411970	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to August 1991 with subsequent service in the Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

A hearing before the undersigned Veterans Law Judge was held at the RO in August 2011.  The hearing transcript has been associated with the claims file. 

This case was previously before the Board in February 2012 and November 2012 when it was remanded for additional development.

Subsequent to the most recent supplemental statement of the case, additional evidence was associated with the claims file.  In January 2014 the Veteran waived RO consideration of this new evidence.  Therefore, the Board may proceed with adjudication of the claims.  See 38 C.F.R. §§ 19.31 , 19.37, 20.800, 20.1304(c) (2013).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a right shoulder disorder related to active service. 

2.  The preponderance of the evidence is against a finding that the Veteran has a headache disorder related to active service. 

3.  The preponderance of the evidence is against a finding that the Veteran has a sleep disorder related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Appropriate notice was provided in October 2007.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and record regarding an application for Social Security Administration (SSA) benefits have been associated with the claims file.  Private treatment records have been associated with the claims file.  The appellant was afforded VA medical examinations in June 2012.

In February 2012 the Board remanded the claims for the Veteran to identify non-VA treatment, for SSA records to be obtained and associated with the claims file, and for the Veteran to be afforded VA medical examinations.

In a letter dated in February 2012 the Veteran was requested to identify non-VA treatment providers.  

In November 2012 the claims were again remanded for attempts to obtain and associate with the claims file the Veteran's service medical and personnel records.  Subsequently, additional service personnel records were obtained and associated with the claims file.

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Right Shoulder

Service treatment records reveal that the Veteran was treated after falling down a ladder in July 1990.  He was treated for left shoulder complaints.  He was noted to have had a partial acromioclavicular separation of the left shoulder.  On an August 1991 Report of Medical History, the Veteran answered "no" to the questions whether he had had a painful shoulder or loss of consciousness.  The accompanying medical examination noted a history of left shoulder partial separation, fully recovered.  No other defects were noted and there were no specific findings related to the right shoulder.  On a February 1992 Report of Medical History for reserve service, the Veteran again answered "no" to whether he had a painful shoulder.

In July 2002 there was a reported history of right shoulder separation in service.  In October 2007, the Veteran reported that he fell and hurt his shoulder in service.   In November 2007 the Veteran underwent an injection in the shoulder.

In a treatment note dated in November 2007, the Veteran's history was noted to include a fall down a flight of stairs in 1990 with positive loss of consciousness and dislocated his right shoulder.  The provider indicated "I can go on the record as stating that the shoulder current status is much more likely than not the results of the injury that occurred in the time frame stated."

In a statement received in January 2008, the Veteran's mother reported that the Veteran injured his shoulder in either late July or early August 1990.  He was home on leave and got up the morning before he was to return to his ship and was in a great deal of pain and had told her that he had fallen off from a twenty foot high deck the night before and was knocked unconscious for somewhere from five to twenty minutes and that his shoulder had been in excruciating pain since.  

A February 2008 treatment note indicated that the Veteran was diagnosed with right shoulder rotator cuff syndrome.

In February 2008, a VA provider indicated that it is more likely that the Veteran had impingement and bursitis in his shoulder than a cuff tear.  "Generally speaking, even falling down the stairs is not necessarily going to tear a rotator cuff in a young healthy person.  In addition, his physical exam is certainly not consistent with it either."

In June 2008, the Veteran reported that he fell down a long flight of stairs from a deck during leave.  He indicated that he was unconscious for twenty to thirty and vomited at the scene.  He stayed with friends the night after the incident and saw the ship's doctor the next day.  

The Veteran reported episodic pain in the right shoulder since service in July 2008.

A fellow service member indicated in a statement dated in February 2010 that the Veteran had injured his right shoulder while in service.

At a hearing before the undersigned in August 2011 the Veteran reported that he injured his shoulder in a fall when in service and that it was examined in service.

In a September 2011 evaluation, the Veteran was noted to have been on weekend pass during service and to have fallen down a full flight of stairs.  He was visiting friends and was crossing an outside deck.  The surface of the deck was uneven and he tripped on a piece of flooring and fell down a total of ten to fifteen stairs.  At the foot of the stairs was a concrete pad and he was rendered unconscious.  After regaining consciousness, twenty minutes later, he experienced a headache and bilateral shoulder pain.  Described headaches nearly every day and shoulder pain every day. 

The Veteran was afforded a VA medical examination in June 2012 after which he was diagnosed with a tear superior margin glenoid labrum of the right shoulder and an open RTC repair and SLAP repair of the right shoulder.  The Veteran reported that he injured his right shoulder in a fall in a stair well on a ship.  He indicated that he was treated on board ship and at Fort Monmouth Hospital, New Jersey.  The examiner indicated that the service treatment records revealed treatment for the left shoulder after an injury in July 1990.  There was no history of a right shoulder injury in service.  The examiner reported that the next shoulder complaint appeared to be in 2001.  

The examiner rendered the opinion that it is less likely than not that the Veterans right shoulder condition is related to military service.  The rationale provided was that the Veteran contended that in 1990 he injured his right shoulder in a fall on ship in Navy.  The examiner noted that the service treatment records show seven separate notes at different times from six different persons documenting the left shoulder acromioclavicular separation including reference to and results of an x-ray (in notes, not official report).  The examiner stated that while it is conceivable that one or even two providers may incorrectly identify the side of the injury it is unlikely that on seven separate occasions, the joint would be incorrectly identified.  There was no history of right shoulder injury in the military 

The Veteran was afforded a VA medical examination in conjunction with another claim in August 2013.  The Veteran was noted to have a right shoulder SLAP tear.  The Veteran was reported to have chronic right shoulder pain since a fall in 1990.  He had surgery in 2008 from the original tear in 2001.  He continued to have pain and reinjured the shoulder drawing an arrow on a bow in 2008.  He continued with pail until arthrogram and then magnetic resonance imaging (MRI) in 2013 showed SLAP tear.  He was reported to have currently undergone physical therapy treatments.  There was no opinion offered.  

Entitlement to service connection for a right shoulder disorder is not warranted.  Service treatment records reveal that the Veteran was treated after a fall in service; however, they do not reveal any treatment for a right shoulder disorder.  The Veteran has competently reported that he has had right shoulder pain since service and the Veteran's mother has competently reported that the Veteran had trouble with his shoulder in service.  In addition, a provider reported in November 2007 "I can go on the record as stating that the shoulder current status is much more likely than not the results of the injury that occurred in the time frame stated."  Rationale for this opinion was not provided.  However, the VA medical examiner, in June 2012, indicated that there were no post service shoulder complaints until 2001.  A VA provider has reported that falling down the stairs is not necessarily going to tear the rotator cuff in a healthy person and the Veteran's physical examination was not consistent with that result.  After examination in July 2012 the examiner rendered the opinion that it is less likely than not that the Veteran's right shoulder condition is related to military service.  The examiner noted that the Veteran's left shoulder was treated by multiple individuals at the time of the fall and that there was no history of a right shoulder injury in the military.  The examiner commented on the lack of a history of right shoulder complaints until 2001.  The Board finds the opinion of the VA medical examiner to be more probative than the Veteran's reports of shoulder pain since service, especially in light of the treatment for the left shoulder in service with a lack of discussion of the right shoulder and the Veteran's report at separation that he did not have shoulder pain and have not had loss of consciousness.  The contemporaneous service medical and history reports are highly probative evidence with regard to the condition of the Veteran's right shoulder during service, including after the time of the reported incident in which he claims to have injured his right shoulder.  The Veteran's assertions of in-service right shoulder injury are not credible. Thus, as the preponderance of the evidence is against a finding that the Veteran's right shoulder disorder is related to his active service, service connection is denied.

B.  Headache

The Veteran seeks entitlement to service connection for headaches.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any headache disorder.  On the August 1991 Report of Medical History, the Veteran's answered "no" to questions of whether he had frequent or severe headaches and whether he had periods of unconsciousness.  The related medical examination was normal and included no pertinent defects or diagnoses.  

In August 1999 a private treatment note revealed no history of migraines; however, the head, eyes, ears, nose and throat (HEENT) examination was positive for occasional headaches.

A private treatment note dated in March 2003 revealed no headaches and a February 2007 private treatment note indicated that the Veteran denied a history of migraines.  In October 2007 the Veteran reported that he had a history of head injury and in November 2007 the Veteran reported a history of migraines.

In November 2007 the Veteran reported that he tripped and fell down a flight of stairs in July 1990.  He indicated that he hurt his shoulder and his head.  He was unconscious for fifteen minutes.  

In February 2008 the Veteran was noted to have headaches and in June 2008 the Veteran reported headaches since his injury in service.

The Veteran underwent a neuropsychiatric consultation in September 2008.  He reported that he was unconscious after his in-service fall for twenty to thirty minutes and that since that time he had daily headaches.  Neuropsychiatric testing revealed results that were not consistent with traumatic brain injury.  

In December 2008 a provider noted that the Veteran was post traumatic brain injury.

At a hearing before the undersigned in August 2011 the Veteran reported that he had headaches since service.

The Veteran was afforded a VA medical examination in June 2012.  The examiner noted that the medical record is silent on complaints of headaches since 2008 in evaluation by six providers.  There was no diagnosis of a headache disorder.  A treatment note was reported to reflect that the Veteran reported headache pain in 2008.  In 2008, he described headaches as bitemporal and occurring every few weeks.  The pain that the Veteran discussed at the examination was in his posterior neck at the base of the skull and cervical spine.  There was no mention of headache pain in the records of the six providers following the Veteran in the prior four years since June 2008.  A medical provider was noted to report:

The headaches that he is having are consistent with mild pains almost every day and more severe stabbing bitemporal pains every couple of weeks; the more severe headaches can last up to 6-8 hours.  Rest helps; Tylenol does not.  There is an associated sensitivity to sound, slight sensitivity to light.

The Veteran reported that he had daily headaches.  He would occasionally have headaches when he was younger but they were temporal headaches now pain is in the area of the base of skull.  The Veteran found lying down and rest relieves the headache.  He was noted to take pain medication some of the time for his shoulder pain, tramadol or Motrin for his 'headaches'. 

The examiner rendered the opinion that the Veteran's headache disorder is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that it is less likely than not that the Veteran had a headache disorder.  The rationale provided was that he had no diagnosed headache disorder and on examination and by history his headaches appear to be more muscular in nature.

Entitlement to service connection for a headache disorder is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any headache disorder.  It is acknowledged that the Veteran has reported headaches since service; however, his reported history is contradicted by the contemporaneous service medical and history records in which he denied having headaches or loss of consciousness.  His post-service assertions of problems in service are not credible.  Post service treatment records reveal complaints of headaches but do not reveal a diagnosis of any headache disorder.  After examination in June 2012, the examiner rendered the opinion that the Veterans headaches were not related to his active service.  The rationale provided by the examiner was that the Veteran did not have a current diagnosed headache disorder.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against a finding that the Veteran has a headache disorder related to his active service, service connection is denied.

C.  Sleep Disorder

The Veteran seeks entitlement to service connection for a sleep disorder.  The service treatment records do not reveal any complaint, diagnosis, or treatment regarding a sleep disorder.

In November 2007, the Veteran reported a broken sleep pattern and in June 2008 he reported poor sleep since service.  After evaluation in June 2008 it was noted that the Veteran had a severe sleep disorder, insomnia by history and possible sleep disordered breathing.

The Veteran underwent a sleep study in August 2008.  The Veteran was found to have no evidence of sleep-disordered breathing or periodic limb movement disorder (PLMD).  No parasomnias were documented.  The Veteran was reported to have poor quality sleep notable for reduced slow-wave and REM sleep.  Possible causes were reported to include first night effect, sleep/wake schedule disorders and medication effects.

A treatment record dated in September 2008 indicates that review of the polysomnography report did not reveal any significant pathology.  There was no evidence of any sleep-disordered breathing.

In March 2011, the Veteran was noted to have insomnia at times and in June 2011 the Veteran was noted to be getting at least 6 hours of sleep nightly.  In a treatment note dated in July 2011, the Veteran was noted to sleep seven to eight hours a night.

At a hearing before the undersigned in August 2011 the Veteran reported that he had sleep dysfunction that has gotten worse.  He indicated that it was not sleep apnea as "that's a specific thing that they ruled out."

The Veteran was noted to have insomnia in October 2011.  Getting four to five hours of interrupted sleep a night.  In November 2011 the Veteran was reported to have improvement of insomnia with medications.

The Veteran was afforded a VA medical examination in June 2012.  The examiner noted that the Veteran did not have or ever have sleep apnea, but he had been diagnosed in 2008 with mild sleep apnea in REM sleep with no desaturation.  On current physical examination, there were no findings, signs or symptoms attributable to sleep apnea.  

The Veteran's history was reported to include a September 2008 statement of a provider that the Veteran had a polysomnography that did not reveal any significant pathology and that there was no evidence of any sleep-disordered breathing.  The Veteran reported that he did not have sleep apnea.  Rather he had difficulty sleeping and that he took Ambien.

The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that while the Veteran does have mild sleep apnea in REM sleep, it is less likely than not that the disorder's onset is related to military service.  The rationale provided was that a polysomography, performed in 2008, found no significant sleep pathology; mild sleep apnea in REM sleep was noted.  There was no diagnosis in the record; however, discussion at the examination with a pulmonologist and review of sleep study noted mild sleep apnea in REM sleep.  Repeat study was discussed with the primary care physician.  The Veteran was taking Ambien for sleep issues related to depression.  

Entitlement to service connection for a sleep disorder is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any sleep disorder.  It is acknowledged that the Veteran has complained of poor sleep since service and that the Veteran's post service treatment records reveal complaints of sleep disturbance.  However, after examination, and based upon a review of the Veteran's sleep study results, a VA medical examiner rendered the opinion that the Veteran did not have a sleep disorder related to his active service.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, entitlement to service connection for a sleep disorder is denied.

ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a headache disorder is denied.

Service connection for a sleep disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


